We dissent from the conclusions reached by the majority, for the reason that some of the sections of the General Code cited in the majority *Page 361 
opinion bear only on the organization of committees of political parties which are governed by the law relating to primary elections. The political party in whose behalf this action is brought comes into being through another route, to-wit, through the petition route. Hence, in our opinion, Sections 4922, 4994, and 5000, construed together, authorize and require the allowance of the writ.